Appeal from a judgment of the Supreme Court, Erie County (Russell E Buscaglia, A.J.), rendered June 21, 2001. The judgment convicted defendant, upon a jury verdict, of intimidating a victim or witness in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of intimidating a victim or witness in the second degree (Penal Law § 215.16 [1]). Defendant raises the identical contentions raised by his codefendant on his appeal (People v Boler, 4 AD3d 768 [ 2004]), and we therefore affirm the judgment for the reasons stated in our decision therein. Present—Pigott, Jr., P.J., Green, Hurlbutt, Scudder and Lawton, JJ.